Citation Nr: 1430581	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  04-16 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for PTSD. 

The Board previously remanded this case in April 2006 and July 2008, and then denied the claim in an April 2010 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted a Joint Motion for Remand, which set aside the April 2010 Board decision, and remanded the matter for further adjudication consistent with the Joint Motion.  

In August 2003, the Veteran requested an informal telephone conference with VA regarding his claim, and in February 2011, his representative requested a Board videoconference hearing.  Parenthetically, the Board notes that the Veteran resides in Australia.  In August 2011, the Board sent to the Veteran and his representative a hearing clarification letter informing the Veteran of his hearing options.  Notably, that correspondence states that if a response is not received within 30 days, the Board will assume that the Veteran does not want a Board hearing.  No response was received within 30 days.  Then, in a January 2014 brief, the Veteran's representative specifically requested a grant or remand of the Veteran's claim, but did not again request a Board, telephone, or other type of hearing or conference.  On the contrary, the representative states that if the Board determines that it needs specific additional information from the Veteran, it "could be provided in an affidavit or other format, [and] it should remand for that purpose."  Based on the foregoing, the Board also considers the telephone conference and Board hearing requests effectively withdrawn.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board finds that remand for further development is necessary prior to adjudication of the Veteran's PTSD claim.

In a January 2014 written brief, the Veteran's service representative provided evidence that relevant service records exist but, as of February 2012, were under review and had not yet been released due to the classified nature of the records.  As those records may now be available and may corroborate the Veteran's claimed stressors, the Board finds that remand is necessary so that attempts may be made to obtain those records.

Additionally, as pointed out by the Veteran's representative, although an October 2004 response from the Army's Intelligence and Security Command does not specifically corroborate the stressors upon which the verification request was made, it does indicate that during the time period in which the Veteran was assigned to the 175th Radio Research Company, the unit suffered five casualties from enemy action.  Such evidence supports not only that the Veteran was subject or witness to hostile military action, but supports his reported stressor that he saw members of his unit wounded or killed.  

Due to the revision in 38 C.F.R. § 3.304(f) effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  Here, it appears that the Veteran's claimed stressors of seeing members of his unit wounded or killed and general proximity to enemy fire are consistent with the place, type, and circumstances of his service.  Thus, the Board finds that remand is necessary to afford the Veteran a VA examination (or contract examination) to determine whether he currently suffers from PTSD that is attributable to those claimed stressors.  

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him recently for his PTSD.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.


2.  Attempt to obtain relevant outstanding service records through official sources, to include the United States Army Intelligence and Security Command, and JSRRC as appropriate.   

3.  After the above development is completed to the 
extent possible, schedule the Veteran for a VA PSTD examination to determine whether he suffers from PTSD as a result of a corroborated stressor or as a result of the fear of hostile military or terrorist activity.  As the Veteran currently resides in Australia, the AOJ should, if possible, arrange for an examination there.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



